        Case 1:21-cv-00077-SAV Document 18              Filed 05/07/21     Page 1 of 2




               UNITED STATES COURT OF INTERNATIONAL TRADE
                  Before: The Hon. Stephen Alexander Vaden, Judge

                                                )
ELLWOOD CITY FORGE COMPANY, ET AL.,             )
                                                )
                        Plaintiffs,             )
                                                )
               v.                               )
                                                )                  Ct. No. 21-00077
UNITED STATES,                                  )
                        Defendant,              )
                                                )
              and                               )
                                                )
BGH EDELSTAHL SIEGEN GMBH,                      )
                                                )
                        Defendant-Intervenor.   )
________________________________________________)

                                            ORDER

       On consideration of Ellwood City Forge Company, Ellwood Quality Steels Company,

Ellwood National Steel Company, and A. Finkl & Sons’ consent motion to consolidate cases, it

is hereby

       ORDERED that Ellwood City Forge Company, Ellwood Quality Steels Company,

Ellwood National Steel Company, and A. Finkl & Sons’ motion is granted; and it is further

       ORDERED that Ellwood City Forge Company, et al. v. United States, Ct. No. 21-00077

and BGH Edelstahl Siegen GmbH v. United States, Ct. No. 21-00079 are consolidated into

Ellwood City Forge Company, et al. v. United States, Consol. Ct. No. 21-00077.

       ORDERED that the parties will file all pleadings, motions, or other papers in the lead

case, Ellwood City Forge Company, et al. v. United States, Consol. Ct. No. 21-00077.




                                                 /s/ Stephen Alexander Vaden
                                                 _______________________________
                                                 Stephen Alexander Vaden, Judge

           May 7, 2021
    Dated: ____________________
           New York, New York
        Case 1:21-cv-00077-SAV Document 18              Filed 05/07/21     Page 2 of 2




               UNITED STATES COURT OF INTERNATIONAL TRADE
                  Before: The Hon. Stephen Alexander Vaden, Judge

                                                )
BGH EDELSTAHL SIEGEN GMBH,                      )
                                                )
                        Plaintiff,              )
                                                )
               v.                               )
                                                )                  Ct. No. 21-00079
UNITED STATES,                                  )
                        Defendant,              )
                                                )
              and                               )
                                                )
ELLWOOD CITY FORGE COMPANY, ET AL.,             )
                                                )
                        Defendant-Intervenors.  )
________________________________________________)

                                            ORDER

       On consideration of Ellwood City Forge Company, Ellwood Quality Steels Company,

Ellwood National Steel Company, and A. Finkl & Sons’ consent motion to consolidate cases, it

is hereby

       ORDERED that Ellwood City Forge Company, Ellwood Quality Steels Company,

Ellwood National Steel Company, and A. Finkl & Sons’ motion is granted; and it is further

       ORDERED that BGH Edelstahl Siegen GmbH v. United States, Ct. No. 21-00079 and

Ellwood City Forge Company, et al. v. United States, Ct. No. 21-00077 are consolidated into

Ellwood City Forge Company, et al. v. United States, Consol. Ct. No. 21-00077.

       ORDERED that the parties will file all pleadings, motions, or other papers in the lead

case, Ellwood City Forge Company, et al. v. United States, Consol. Ct. No. 21-00077.




                                            /s/ Stephen Alexander Vaden
                                            _______________________________
                                            Stephen Alexander Vaden, Judge

       May 7, 2021
Dated: ____________________
       New York, New York
